Citation Nr: 1714598	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Sergio L. Jasso, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in August 2008.  The Appellant seeks entitlement to VA benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Regional Office (RO), mailed to the Appellant in June 2009, which denied entitlement to certain VA death benefits because the appellant was not recognized as the deceased Veteran's surviving spouse.

In February 2014, the Appellant testified at a Board hearing via video conference before an Acting Veterans Law Judge. However, during the pendency of the appeal, the Acting Veterans Law Judge retired.  Per below, another hearing has been requested another hearing.  

The Board, in a June 2014 decision, denied the Appellant's claim. The Appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted an October 2015 Joint Motion for Remand (JMR) and vacated the Board's decision.  This matter was remanded to the Board for adjudication in accordance with the JMR.  The case was last remanded in March 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In pertinent part, in March 2016, the Board remanded this case for the Appellant to be afforded a Board video conference hearing which was thereafter scheduled for November 2016.  However, thereafter, the Veteran changed representation.  On October 26, 2016, the RO attempted to contact this representative to obtain a 30 day notification waiver or to reschedule the hearing, but ultimately left a message to that effect.  Thereafter, correspondence was received from the new representative indicating that the hearing would need to be postponed if he did not receive copies of the records which were to be obtained by the RO per the prior remand.  The representative thereafter made a Freedom of Information Act (FOIA) request for the records and this FOIA request was recently fulfilled by the Board.  In the interim, the Appellant did not appear at the hearing.  Since the representative has currently been sent the requested records, the Appellant should be rescheduled for a Board video hearing.

Accordingly, the case is REMANDED for the following action:

The Appellant should be scheduled for a Board Video Conference Hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

